Title: To George Washington from Cornplanter, 28 February 1797
From: Cornplanter
To: Washington, George


                        
                            Father: 
                            Washington Philadelphia 28th Feby 97
                        
                        I thank the great spirit for protecting us through the Various paths which we
                            have trod since I was last at this place—As I am told you are about to retire from public
                            business, I have come to pay my last address to you as the great Chief of the fifteen fires,
                            and am happy to find that I have arriv’d here in time to address you once more as Father, and
                            to advise with you on the business of our Nation. you have always told us that the land
                            which we live upon is our own; and that we may make such use of it as we think most
                            conducive to our own comfort and the happiness of prosperity.
                        “Father: I wish whilst I am able to do business to provide for the rising
                            generation—Our Forefathers thought that their posterity would pursue their tracks, and
                            support themselves by their hunts, as they did, in the extensive Forrests given them by the
                            Great Spirit, and by them transmitted to us. But the great revolution amongst the White
                            people in this Country has extended it’s influence to the people of my Colour: turn our
                            faces which way we will, we find the white people cultivating the ground which our
                            forefathers hunted over, and the forrests which furnish’d them with plenty now afford but a
                                Scarcely subsistance for us, and our Young men are not safe in
                            pursuing it—If a few Years have made such a change, what will be the Situation of our
                            Children when those Calamities increase?
                        
                        “Father To those points I wish to draw your attention, and once more to have
                            your candid and friendly Advice, on what will be best for the present race, and how we can
                            best provide for posterity. Your people have a different mode of living from our’s; they have
                            Trades, and they have education which inables them to take different pursuits—by which means
                            they maintain themselves, provide for their Children, and help each other.
                        “Father I am also told that your people have a strong place for their mony where
                            it’s not only safe, but that it produces them each and every  year an increase without
                            lessening the Stock, If we Should dispose of part of our Country and put our mony with
                            Yours in that Strong place, will it be safe? Will it yield to our Children the Same
                            advantages after our heads are laid down as it will at present produce to us? Will it be out
                            of the reach of our foolish young men so that they cannot drink it up to the prejudice of
                            our Children?
                        “Father: You know that some of our people are too fond of Strong drink and I am
                            Sorry to observe that your people are too Apt to lay that temptation before them.
                        
                        “Father: the last time I was here I mentioned to you that my mind was uneasy in
                            regard to Mr Oliver Phelps’s purchase, to which you desir’d me to make my mind easy and said
                            that you woud enquire into the business—On my return I met Mr Phelps at  when he promis’d to give me a piece of Land and to build me a
                            House, and give me Some Cattle. With this I was satisfied till I saw him again some time
                            after, when he, to my surprise had almost forgot it—but when I put him in mind of it he gave
                            me a Horse & two Cattle but refus’d the House and Land because Land had raised so
                            much in Value.
                        “Father: To one thing more I wish your Attention: When I was returning home the
                            last time I was here, I was plunder’d by some of your unruly people, of Several things,
                            amongst which was a paper given me by Genl Parsons, entitling me to one mile Square of Land
                            at Muskingum, which I have never been able to recover, and without your friendly Assistance
                            must loose the Land.
                        “Father: I congratulate you on your intended repose from the
                            Fatigues and anxiety of mind which are constantly attendants in high public Stations—and
                            hope that the same good Spirit which has So long guided Your Stips as a father to a great
                            Nation, wish Still continue to protect you, and make your private reflections as pleasant to
                            yourself, as your public measures have been useful to your people.
                        
                    